      Case 4:20-cv-03590-YGR Document 36 Filed 01/12/21 Page 1 of 1




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
 8                                                Case No. 4:20-CV-03590
     SAPPHIRE CROSSING LLC,
 9
          Plaintiff,                              ORDER GRANTING
10                                                STIPULATION OF DIMISSAL
11
          v.
12
13   ABBYY USA SOFTWARE HOUSE, INC.,

14        Defendant.

15
16
17   Pursuant to the stipulation of the parties filed at Docket No. 35, this action is
18   DISMISSED in its entirety WITH PREJUDICE. Further, each party will bear its
     own costs, expenses, and attorneys’ fees.
19
20     IT IS SO ORDERED.
21             January 12, 2021             ________________________________
       Dated: __________
22                                            YVONNE GONZALEZ ROGERS
                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
